                                                                                     FI L ED
                                                                              U.S. O\STRICT COURT
                                                                             DISTRICT oi· rlEBHA SKA

                        IN THE UNITED STATES DISTRICT COURT                  2020 FEB 21 PM 12: t.9
                            FOR THE DISTRICT OF NEBRASKA
                                                                             OFFICE OF THE CLERK
IN RE DESTRUCTION OF FILES                      )
                                                )
                                                )           GENERAL ORDER
                                                )             NO. 2020-02


     The court has in its custody the following civil and criminal case files:

     Criminal

     4:01cr3116 USA v. Kelsey, et al.

     4:02cr3044 USA v. Horbatko

     4:02cr3066 USA v. Morrow, et al.

     4:02cr3099 USA v. Thomas

     4:02cr3134 USA v. Money

     4:02cr3141 USA v. Hawthorne

     4:02cr3183 USA v. Szalay

     4:02cr3197 USA v. Johnson

    4:03cr3000 USA v. Tankersley

     Civil

    4:00cv3274 Dr. Performance Mgm. v. Dr. Performance, Inc., et al.

    4:01cv3327 Halimage Farms, LLC v. Westfalia-Surge, Inc.

    4:02cv3170 Glissman, et al. v. Sunderman, et al.
       Non-trial criminal cases that result in sentences of 15 years or less may be disposed of 15

years after closure of the case. Guide to Judiciary Policy, Vol. 10, Ch. 6, Appx. 6B: Records

Disposition Schedule 2, (DAA-0021-2013-0005-0006). In addition, civil case files with certain

nature of suit codes are considered temporary records and can be destroyed 15 years after

closure of the case, Guide to Judiciary Policy, Vol. 10, Ch. 6, Appx. 6B: Records Disposition

Schedule 2, (N1-021-10-2, ltem7b (6)). The Administrative Office's Court Services Office

confirmed on February 14, 2020, that the above cases meet the criteria for destruction.

      Accordingly,

      IT IS ORDERED that the clerk shall destroy the case files listed above. The clerk is further

ordered to memorialize the destruction of these case files on the docket of the court.

      DATED this 21 st day of February, 2020.

                                                BY THE COURT:

                                                sl John M. Gerrard
                                                Chief United States District Judge
